COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

STATE FARM COUNTY MUTUAL                       §
INSURANCE COMPANY OF TEXAS,                                    No. 08-15-00166-CV
                                               §
                              Appellant,                         Appeal from the
                                               §
v.                                                          County Court at Law No. 5
                                               §
ADEL MONTES AND JESUS                                        of El Paso County, Texas
MONTES,                                        §
                                                              (TC# 2013-DCV2524)
                              Appellees.       §

                                               §

                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss the permissive interlocutory

appeal because the trial court has vacated the order being challenged on appeal.        See

TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are

taxed against the party incurring them.


                                           STEVEN L. HUGHES, Justice
December 18, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.